DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 30 JUNE 2020 has been considered.  Current pending claims are Claims 1-13 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 JUNE 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the specification, [0001], the data should be updated.  US Patent Application No. 15/922,661 is now US Patent 10,737,267.  
Appropriate correction is required.
Abstract
The abstract of the disclosure is objected to because a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  Applicant is reminded of the proper content of an abstract of the disclosure.
The claimed invention in the claim set is directed toward a valve manifold, however, the abstract submitted with this application is directed towards a reagent cartridge, which is claimed in the parent claim, US Application No. 15/922,661. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because of the following informalities:  There is a period missing at the end the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the interior" in the instant claim.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning. 
Claim 11 recites the limitation “the master valves”.  For clarification purposes, is this supposed to be the first and second master valves?  Examiner wants to make sure this is note also in reference to ‘master valve’.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 16 and 17 of U.S. Patent No. 10,737,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim 1 and dependent claims 11, 16 and 17 the limitations of the valve manifold in the instant claim 1, 2 and 7.  While the ‘267 reference is directed towards a reagent cartridge, the valve manifold is still claimed within the reagent cartridge. 
Allowable Subject Matter
Claims 3-6 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited in the NOA of 15/922,661, the valve manifold which includes a magnetic piston is not found or suggested in the prior art.  The closet prior art is to STONE, US Publication No. 2015/0045234, which teaches a valve manifold, Figure 3, [0032, 0033], but does not teach the magnetic pistons as required by element (a) in the instant invention.  
The Examiner has conducted a search and has considered the parent application and has not found any reference which fairly teaches or suggests the claimed invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797